IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             :                           NO. 471
                                   :
ORDER ADOPTING NEW RULE 705.1, :                               CRIMINAL PROCEDURAL RULES
AMENDING RULES 454, 462, AND 1010, :
AND APPROVING THE REVISION OF      :                           DOCKET
THE COMMENTS TO RULES 409, 414, :
424, 455, 550, 590, AND 704 OF THE :
PENNSYLVANIA RULES OF CRIMINAL :
PROCEDURE                          :

                                                ORDER

PER CURIAM

      AND NOW, this 9th day of March, 2016, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 44 Pa.B. 2369 (April 19, 2014), and in the Atlantic Reporter (Third Series
Advance Sheets, Vol. 87), and a Final Report to be published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that new Pennsylvania Rule of Criminal Procedure 705.1 and the
amendments to Pennsylvania Rules of Criminal Procedure 454, 462, and 1010 are
adopted, and the revision to the Comments to Pennsylvania Rules of Criminal
Procedure 409, 414, 424, 455, 550, 590, and 704 are approved in the attached form.


       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective July 1, 2016.

         Justice Eakin did not participate in the decision of this matter.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.